DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 08/17/2021.  
Claims 1-18 are presented for examination. 
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Drawings
The drawings submitted on 08/17/2021 are accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention has been amended as follows:
“Method, electronic device, and computer program storage for hashing and dividing data”
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for allowance
 The closest prior art identified:
Attaluri et al. (US 2017/0255676) teaches adjusting hash partitions for a hash join operation based on the amount of rows within each of the initial number of hash partitions and an amount of available memory.
Arevalo et al (US 2020/0019476) teach spreading work across workers, the master may partition the full range of identifiers into sub-ranges (partitions) and assign the partitions to the various workers using consistent hashing.
Bu et al. (US 2009/0006607) teaches multi-level hashing scheme divides the original problem into much smaller sub problems where an exhaustive search can be applied.
The prior arts of record, alone or in combination, do not teach “when a value of the initial unhashed data is greater than the fixed value, dividing the initial unhashed data into N sub-data, a value of each sub-data being not more than the fixed value, N being an integer greater than one; inputting the sub-data into a memory of the electronic device to obtain a first hash value after the sub-data being hashed; and obtaining a processing result according to the first hash value of each sub-data” required in claims 1, 7 and 13.

Claims 2-6, 8-12, and 14-18 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138